DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/13/2019.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raju et al (US 10,034,658).

Regarding claims 10 and 13, Raju et al discloses and teaches an ultrasonic imager and detection method including acquisition of an ultrasonic signal transmitted by a detector, generating an ultrasound image in accordance with the reflected and detected ultrasound signal, and displaying the image (Fig 1, Fig 3, Col 4 40 – Col 5 Line 36). Raju et al further discloses acquisition of mark information input by an operator based on the image, and transmitting printing information to the printing head of the ultrasonic detector, thus adding a mark on the surface of an object contacting the detector/print head according to the print information (Col 5 Line 15-35 and Line 35-63 for user control and feedback).
Regarding 11-12, and 14-15, the imager and method includes the print information to include the pattern of the mark and location to place the mark, wherein the pixel position of the mark to be placed can be noted on the displayed image or image data/coordinates and can be set as the print information in accordance with the relative location of the print head (Col 5 for guidance, feedback, and user control/feedback, Fig 3-4, including iteratively finding mark locations).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju et al (US 10,034,658) in view of Smith et al (US 2006/0004290).
Raju et al discloses and teaches an ultrasonic detector with a print head disposed on a detection surface of the detector and configured to apply a mark on a surface of an object contacting the detection surface (122, S316, Fig 3, Col 5 Line 15-35 and Col 2 55 – Col 3 23).

Regarding claims 8 and 9, Raju et al disclose and teach the control of the print head to add marks to the specific locations of the marker elements/printer elements via control by the user or automatically, via control and feedback of the position of the probe and probe head/printer element, and dynamically is capable of controlling image feedback from the ultrasound and position data of the probe and probe-head (Col 5 Line 15-67, and Col 6 Line 20-34, Col 6 Line 65-Col 7 Line 54 for feedback loops and control/orientation feedback).
Raju et al discloses all of what is listed above, but fails to disclose pressure sensor feedback integration for the print head trigger. 
Attention is hereby directed to the teaching reference to Smith et al which specifically discloses and teaches pressure sensor feedback (0031, 0038, 0020, Claims 20 and 27) for acquiring a threshold of pressure values in order to trigger aspects of the ultrasound device, including acquisition and triggering of other sensor elements. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the pressure sensor feedback of Smith et al with the marker/ultrasound feedback device and methods of Raju et al in order to facilitate pressure-based sensing of a “good connection” between the probe head and a skin/tissue region to be interrogated and provide a mark or marks at a location so-desired by the operator or triggered by an automatic system (0031, 00038, Smith, Col 6 65 – Col 7 Line 54 Raju et al).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793